 


110 HR 1536 IH: Prescription Coverage Now Act of 2007
U.S. House of Representatives
2007-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1536 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2007 
Mr. Doggett (for himself, Mr. Abercrombie, Mr. Ackerman, Mr. Allen, Mr. Andrews, Mr. Baca, Mr. Becerra, Ms. Berkley, Mr. Berman, Mr. Berry, Mr. Bishop of Georgia, Mr. Bishop of New York, Mr. Blumenauer, Ms. Corrine Brown of Florida, Mr. Butterfield, Mrs. Capps, Mr. Capuano, Mr. Cardoza, Ms. Carson, Ms. Castor, Mr. Chandler, Mrs. Christensen, Ms. Clarke, Mr. Clay, Mr. Cleaver, Mr. Clyburn, Mr. Cohen, Mr. Conyers, Mr. Costello, Mr. Courtney, Mr. Crowley, Mr. Cuellar, Mr. Cummings, Mr. Davis of Alabama, Mr. Davis of Illinois, Mrs. Davis of California, Mr. DeFazio, Ms. DeGette, Mr. Delahunt, Ms. DeLauro, Mr. Doyle, Mr. Edwards, Mr. Ellison, Mr. Emanuel, Mr. Engel, Mr. Faleomavaega, Mr. Farr, Mr. Fattah, Mr. Filner, Mr. Frank of Massachusetts, Mr. Gonzalez, Mr. Gordon of Tennessee, Mr. Al Green of Texas, Mr. Gene Green of Texas, Mr. Grijalva, Mr. Gutierrez, Mr. Hare, Mr. Hastings of Florida, Ms. Herseth, Mr. Higgins, Mr. Hinchey, Mr. Hinojosa, Ms. Hirono, Mr. Honda, Mr. Inslee, Mr. Israel, Mr. Jackson of Illinois, Ms. Jackson-Lee of Texas, Mr. Jefferson, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Mrs. Jones of Ohio, Mr. Kanjorski, Ms. Kaptur, Mr. Kennedy, Mr. Kildee, Ms. Kilpatrick, Mr. Klein of Florida, Mr. Kucinich, Mr. Langevin, Mr. Lantos, Mr. Larson of Connecticut, Ms. Lee, Mr. Levin, Mr. Lewis of Georgia, Mr. Lipinski, Mrs. Lowey, Mr. Lynch, Mrs. Maloney of New York, Ms. Matsui, Ms. McCollum of Minnesota, Mr. McDermott, Mr. McGovern, Mr. McNulty, Mr. Meehan, Mr. Meek of Florida, Mr. Meeks of New York, Mr. Michaud, Ms. Millender-McDonald, Mr. Miller of North Carolina, Mr. George Miller of California, Mr. Moore of Kansas, Ms. Moore of Wisconsin, Mr. Moran of Virginia, Mr. Nadler, Mrs. Napolitano, Mr. Neal of Massachusetts, Ms. Norton, Mr. Oberstar, Mr. Olver, Mr. Ortiz, Mr. Pascrell, Mr. Pastor, Mr. Payne, Mr. Pomeroy, Mr. Price of North Carolina, Mr. Rangel, Mr. Rodriguez, Mr. Ross, Mr. Rothman, Ms. Roybal-Allard, Mr. Rush, Mr. Ryan of Ohio, Ms. Linda T. Sánchez of California, Ms. Loretta Sanchez of California, Mr. Sarbanes, Ms. Schakowsky, Mr. Schiff, Ms. Schwartz, Mr. Scott of Virginia, Mr. Scott of Georgia, Mr. Serrano, Mr. Sherman, Mr. Sires, Ms. Slaughter, Ms. Solis, Mr. Stark, Mr. Stupak, Ms. Sutton, Mr. Thompson of Mississippi, Mr. Tierney, Mr. Towns, Mr. Udall of New Mexico, Mr. Van Hollen, Ms. Velázquez, Ms. Wasserman Schultz, Ms. Waters, Ms. Watson, Mr. Watt, Mr. Waxman, Mr. Weiner, Mr. Welch of Vermont, Mr. Wexler, Ms. Woolsey, Mr. Wu, Mr. Wynn, Mr. Yarmuth, and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part D of title XVIII of the Social Security Act to assist low-income individuals in obtaining subsidized prescription drug coverage under the Medicare prescription drug program by expediting the application and qualification process and by revising the resource standards used to determine eligibility for such subsidies, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Prescription Coverage Now Act of 2007. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Expediting low-income subsidies under the Medicare prescription drug program. 
Sec. 3. Modification of resource standards for determination of eligibility for low-income subsidy; simplification of income and asset rules. 
Sec. 4. Indexing deductible and cost-sharing above annual out-of-pocket threshold for individuals with income below 150 percent of poverty line. 
Sec. 5. No impact on eligibility for benefits under other programs. 
Sec. 6. Screening by Commissioner of Social Security for eligibility under Medicare savings programs. 
Sec. 7. Special enrollment period for subsidy eligible individuals. 
Sec. 8. Waiver of late enrollment penalty for subsidy eligible individuals.  
2.Expediting low-income subsidies under the Medicare prescription drug program 
(a)In generalSection 1860D–14 of the Social Security Act (42 U.S.C. 1395w–114) is amended by adding at the end the following new subsection: 
 
(e)Expedited application and eligibility process 
(1)Expedited process 
(A)In generalThe Secretary shall provide for an expedited process under this subsection for the qualification for low-income assistance under this section through a request to the Secretary of the Treasury as provided in subparagraphs (B) and (C) for information sufficient to identify whether the individual involved is likely eligible for subsidies under this section based on such information and the amount of premium and cost-sharing subsidies for which they would qualify based on such information. Such process shall be conducted in cooperation with the Commissioner of Social Security. 
(B)Opt in for newly eligible individualsNot later than 60 days after the date of the enactment of this subsection, the Secretary shall ensure that, as part of the Medicare enrollment process, enrolling individuals— 
(i)receive information describing the low-income subsidy provided under this section; and 
(ii)are provided the opportunity to opt-in to the expedited process described in this subsection by requesting that the Commissioner of Social Security screen the individual involved for eligibility for such subsidy through a request to the Secretary of the Treasury under section 6103(l)(21) of the Internal Revenue Code of 1986. 
(C)Transition for currently eligible individualsIn the case of any part D eligible individual to which subparagraph (B) did not apply at the time of such individual’s enrollment, the Secretary shall, not later than 60 days after the date of the implementation of subparagraph (B), request that the Commissioner of Social Security screen such individual for eligibility for the low-income subsidy provided under this section through a request to the Secretary of the Treasury under section 6103(l)(21) of the Internal Revenue Code of 1986. 
(2)Notification of potentially eligible individualsUnder such process, in the case of each individual identified under paragraph (1) who has not otherwise applied for, or been determined eligible for, benefits under this section (or who has applied for and been determined ineligible for such benefits based only on excess resources), the Secretary shall send them a letter (using basic, uncomplicated language) containing the following: 
(A)EligibilityA statement that, based on the information obtained under paragraph (1), the individual is likely eligible for low-income subsidies under this section.  
(B)Amount of subsidiesA description of the amount of premium and cost-sharing subsidies under this section for which the individual would likely be eligible based on such information. 
(C)Enrollment opportunityIn case the individual is not enrolled in a prescription drug plan or MA–PD plan— 
(i)a statement that— 
(I)the individual has the opportunity to enroll in a prescription drug plan or MA–PD plan for benefits under this part, but is not required to be so enrolled; and 
(II)if the individual has creditable prescription drug coverage, the individual need not so enroll; 
(ii)a list of the prescription drug plans and MA–PD plans in which the individual is eligible to enroll;  
(iii)an enrollment form that may be used to enroll in such a plan by mail and that provides that if the individual wishes to enroll but does not designate a plan, the Secretary is authorized to enroll the individual in such a prescription drug plan selected by the Secretary; and 
(iv)a statement that the individual may also enroll online or by telephone, but, in order to qualify for low-income subsidies, the individual must complete the attestation described in subparagraph (D) or otherwise apply for such subsidies. 
(D)AttestationA one-page application form that provides for a signed attestation, under penalty of law, as to the amount of income and assets of the individual and constitutes an application for the low-income subsidies described in subparagraph (B). Such form— 
(i)shall not require the submittal of additional documentation regarding income or assets; 
(ii)shall permit the appointment of a personal representative described in paragraph (5); and 
(iii)shall allow for the specification of a language (other than English) that is preferred by the individual for subsequent communications with respect to the individual under this part. 
(E)Information on SHIPInformation on how the individual may contact the State Health Insurance Assistance Program (SHIP) for the State in which the individual is located in order to obtain assistance regarding enrollment and benefits under this part.If a State is doing its own outreach to low-income seniors regarding enrollment and low-income subsidies under this part, such process shall be coordinated with the State’s outreach effort. 
(3)Follow-up communicationsIf the individual does not respond to the letter described in paragraph (2) either by making an enrollment described in paragraph (2)(C), completing an attestation described in paragraph (2)(D), or declining either or both, the Secretary shall make additional attempts to contact the individual to obtain such an affirmative response.  
(4)Hold-harmlessUnder such process, if an individual in good faith and in the absence of fraud executes an attestation described in paragraph (2)(D) and is provided low-income subsidies under this section on the basis of such attestation, if the individual is subsequently found not eligible for such subsidies, there shall be no recovery made against the individual because of such subsidies improperly paid. 
(5)Use of authorized representativeUnder such process, with proper authorization (which may be part of the attestation form described in paragraph (2)(D)), an individual may authorize another individual to act as the individual’s personal representative with respect to communications under this part and the enrollment of the individual under a prescription drug plan (or MA–PD plan) and for low-income subsidies under this section. 
(6)Use of preferred language in subsequent communicationsIn the case an attestation described in paragraph (2)(D) is completed and in which a language other than English is specified under clause (iii) of such paragraph, the Secretary shall provide that subsequent communications to the individual under this part shall be in such language. 
(7)ConstructionNothing in this subsection shall be construed as precluding the Secretary from taking additional outreach efforts to enroll eligible individuals under this part and to provide low-income subsidies to eligible individuals.. 
(b)Prescription drug plans required To provide expedited low-income subsidy opt-in as part of applications 
(1)In generalSection 1860D–1(b)(1)(B)(vi) of such Act (42 U.S.C. 1395w–101(b)(1)(B)(vi)) is amended by inserting before the period at the end the following: , except that any application form distributed by a sponsor of a prescription drug plan, or an organization offering an MA–PD plan, shall contain an option for a part D eligible individual to opt-in to the expedited process under section 1860D–14(e) for low-income assistance subsidies under such section by requesting that the individual be screened for eligibility for such subsidy through a request to the Secretary of the Treasury under section 6103(l)(21) of the Internal Revenue Code of 1986. 
(2)Effective dateThe amendment made by paragraph (1) shall apply to application forms for plan years beginning with 2008.  
(c)Disclosure of return information for purposes of screening individuals for eligibility for low-income subsidies under Medicare 
(1)In generalSubsection (l) of section 6103 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(21)Disclosure of return information for purposes of providing low-income subsidies under Medicare 
(A)Return information from Internal Revenue Service to Social Security AdministrationThe Secretary, upon written request from the Commissioner of Social Security under section 1860D–14(e)(1) of the Social Security Act, shall disclose to the Commissioner with respect to any taxpayer identified by the Commissioner— 
(i) 
(I)whether the adjusted gross income, as modified in accordance with specifications of the Secretary of Health and Human Services for purposes of carrying out such section, of such taxpayer and, if applicable, such taxpayer’s spouse, for the applicable year, exceeds the amounts specified by the Secretary of Health and Human Services in order to apply the 135 and 150 percent poverty lines under such section, 
(II)the adjusted gross income (as determined under subclause (I)), in the case of a taxpayer with respect to which such adjusted gross income exceeds the amount so specified for applying the 135 percent poverty line and does not exceed the amount so specified for applying the 150 percent poverty line, 
(III)whether the return was a joint return for the applicable year, and  
(IV)the applicable year, or  
(ii)if applicable, the fact that there is no return filed for such taxpayer for the applicable year. 
(B)Definition of applicable yearFor the purposes of this paragraph, the term applicable year means the most recent taxable year for which information is available in the Internal Revenue Service’s taxpayer data information systems, or, if there is no return filed for such taxpayer for such year, the prior taxable year.  
(C)Restriction on individuals for whom disclosure is requestedThe Commissioner of Social Security shall only request information under this paragraph with respect to individuals who are described in subparagraph (C) of section 1860D–14(e)(1) of the Social Security Act or who have requested that such request be made under subparagraph (B) of such section. 
(D)Return information from Social Security Administration to Department of Health and Human ServicesThe Commissioner of Social Security shall, upon written request from the Secretary of Health and Human Services, disclose to the Secretary of Health and Human Services the information described in clauses (i) and (ii) of subparagraph (A). 
(E)Permissive disclosure to officers, employees, and contractorsThe information described in clauses (i) and (ii) of subparagraph (A) may be disclosed among officers, employees, and contractors of the Social Security Administration and the Department of Health and Human Services for the purposes described in subparagraph (F). 
(F)Restriction on use of disclosed informationReturn information disclosed under this paragraph may be used only for the purposes of identifying eligible individuals for, and administering— 
(i)low-income subsidies under section 1860D–14 of the Social Security Act, and 
(ii)the Medicare Savings Program implemented under clauses (i), (iii), and (iv) of section 1902(a)(10)(E) of such Act. 
(G)Termination of disclosures for certain eligibility determinationsWith respect to individuals who are described in subparagraph (C) of section 1860D–14(e)(1) of the Social Security Act, return information may not be disclosed under this paragraph after the date that is one year after the date of the enactment of this paragraph.. 
(2)ConfidentialityParagraph (3) of section 6103(a) of such Code is amended by striking or (20) and inserting (20), or (21).  
(3)Procedures and recordkeeping related to disclosuresParagraph (4) of section 6103(p) of such Code is amended by striking or (20) each place it appears and inserting (20), or (21).  
(4)Unauthorized disclosure or inspectionParagraph (2) of section 7213(a) of such Code is amended by striking or (20) and inserting (20), or (21).  
3.Modification of resource standards for determination of eligibility for low-income subsidy; simplification of income and asset rules 
(a)Increasing the resource standard applied to full low-income subsidySubparagraph (D) of section 1860D–14(a)(3)(D) of the Social Security Act (42 U.S.C. 1395w–114(a)(3)) is amended— 
(1)in the heading, by striking three times;  
(2)in clause (i), by striking and at the end;  
(3)in clause (ii)— 
(A)by striking a subsequent year and inserting 2007; 
(B)by striking this clause for the previous year and inserting clause (i) for 2006; and  
(C)by inserting (or clause (i)) after this clause; and  
(D)by striking the period at the end and inserting a semicolon;  
(4)by adding at the end the following new clauses: 
 
(iii)for 2008, six times the maximum amount of resources that an individual may have and obtain benefits under such supplemental security income program; and  
(iv)for a subsequent year the resource limitation established under this clause (or clause (iii)) for the previous year increased by the annual percentage increase in the consumer price index (all items; U.S. city average) as of September of such previous year. ; and  
(5)in the last sentence, by inserting or (iv) after clause (ii).  
(b)Increasing the alternate resource standardSubparagraph (E)(i) of such section is amended— 
(1)by striking and at the end of subclause (I); 
(2)in subclause (II)— 
(A)by striking a subsequent year and inserting 2007; 
(B)by striking in this subclause (or subclause (I)) for the previous year and inserting in subclause (I) for 2006; and 
(C)by striking the period at the end and inserting a semicolon; 
(3)by inserting after subclause (II) the following new subclauses: 
 
(III)for 2008, $27,500 (or $55,000 in the case of the combined value of the individual’s assets or resources and the assets or resources of the individual’s spouse); and 
(IV)for a subsequent year the dollar amounts specified in this subclause (or subclause (III)) for the previous year increased by the annual percentage increase in the consumer price index (all items; U.S. city average) as of September of such previous year. ; and 
(4)in the last sentence, by inserting or (IV) after subclause (II). 
(c)Exemptions from resourcesSuch section is further amended— 
(1)in subparagraphs (D) and (E), by inserting , except as provided in subparagraph (G) after supplemental security income program; and 
(2)by adding at the end the following new subparagraph: 
 
(G)Additional exclusionsIn determining the resources of an individual (and their eligible spouse, if any) under section 1613 for purposes of subparagraphs (D) and (E), the following additional exclusions shall apply for months beginning after the date of the enactment of this subparagraph: 
(i)Life insurance policyNo part of the value of any life insurance policy shall be taken into account. 
(ii)Pension or retirement planNo balance in any pension or retirement plan shall be taken into account.. 
(d)Not counting in-kind support and maintenance as incomeSuch section is further amended in subparagraph (C)(i), by inserting and except that support and maintenance furnished in kind shall not be counted as income for months beginning after the date of the enactment of the Prescription Coverage Now Act of 2007 after section 1902(r)(2).  
4.Indexing deductible and cost-sharing above annual out-of-pocket threshold for individuals with income below 150 percent of poverty line 
(a)Indexing deductibleSection 1860D–14(a)(4)(B) of the Social Security Act (42 U.S.C. 1395w–114(a)(4)(B)) is amended— 
(1)in clause (i), by striking or;  
(2)in clause (ii)— 
(A)by striking a subsequent year and inserting 2008; 
(B)by striking this clause (or clause (i)) for the previous year and inserting clause (i) for 2007; and  
(C)by striking the period at the end and inserting ; and;  
(3)by adding after clause (ii) the following new clause: 
 
(iii)for 2008 and each succeeding year, the amount determined under this subparagraph for the previous year increased by the annual percentage increase in the consumer price index (all items; U.S. city average) as of September of such previous year. ; and  
(4)in the last sentence, by striking clause (i) or (ii) and inserting clause (i), (ii), or (iii).  
(b)Indexing cost-sharingSection 1860D–14(a) of the Social Security Act (42 U.S.C. 1395w–114(a)) is amended— 
(1)in paragraph (1)(D)(iii), by striking exceed the copayment amount and all that follows through the period at the end and inserting “exceed— 
 
(I)for 2006 and 2007, the copayment amount specified under section 1860D–2(b)(4)(A)(i)(I) for the drug and year involved; and  
(II)for 2008 and each succeeding year, the amount determined under this subparagraph for the previous year increased by the annual percentage increase in the consumer price index (all items; U.S. city average) as of September of such previous year. ; and  
(2)in paragraph (2)(E), by striking exceed the copayment or coinsurance amount and all that follows through the period at the end and inserting “exceed— 
 
(i)for 2006 and 2007, the copayment or coinsurance amount specified under section 1860D–2(b)(4)(A)(i)(I) for the drug and year involved; and  
(ii)for 2008 and each succeeding year, the amount determined under this clause for the previous year increased by the annual percentage increase in the consumer price index (all items; U.S. city average) as of September of such previous year. .  
5.No impact on eligibility for benefits under other programs 
(a)In generalSection 1860D–14(a)(3) of the Social Security Act (42 U.S.C. 1395w–114(a)(3)), as amended by section 3(c)(2), is amended— 
(1)in subparagraph (A), in the matter preceding clause (i), by striking subparagraph (F) and inserting subparagraphs (F) and (H); and  
(2)by adding at the end the following new subparagraph: 
 
(H)No impact on eligibility for benefits under other programsThe availability of premium and cost-sharing subsidies under this section shall not be treated as benefits or otherwise taken into account in determining an individual’s eligibility for, or the amount of benefits under, any other Federal program. .  
(b)Effective dateThe amendments made by subsection (a) shall apply to premium and cost-sharing subsidies for months beginning after the date of the enactment of this Act.  
6.Screening by Commissioner of Social Security for eligibility under Medicare savings programs 
(a)In generalSection 1860D–14(a)(3)(B)(i) of the Social Security Act (42 U.S.C. 1395w–114(a)(3)(B)(i)) is amended by inserting after the first sentence the following: As part of making an eligibility determination under the preceding sentence for an individual, the Commissioner shall make a determination of the individual’s eligibility for medical assistance for any medicare cost-sharing described in section 1905(p)(3) and, if the individual is eligible for any such medicare cost-sharing, transmit the data necessary to verify such eligibility to the appropriate State Medicaid agency..  
(b)Effective dateThe amendment made by subsection (a) shall apply to determinations made for months beginning after the date of the enactment of this Act.  
7.Special enrollment period for subsidy eligible individuals 
(a)In generalSection 1860D–1(b)(3) of the Social Security Act (42 U.S.C. 1395w–101(b)(3)) is amended by adding at the end the following new subparagraph: 
 
(F)Eligibility for low-income subsidy 
(i)In generalIn the case of an applicable subsidy eligible individual (as defined in clause (ii)), the special enrollment period described in clause (iii).  
(ii)Applicable subsidy eligible individual definedFor purposes of this subparagraph, the term applicable subsidy eligible individual means a part D eligible individual who is determined under subparagraph (B) of section 1860D–14(a)(3) to be a subsidy eligible individual (as defined in subparagraph (A) of such section), and includes such an individual who was enrolled in a prescription drug plan or an MA–PD plan on the date of such determination.  
(iii)Special enrollment period describedThe special enrollment period described in this clause, with respect to an applicable subsidy eligible individual, is the 90-day period beginning on the date the individual receives notification that such individual has been determined under section 1860D–14(a)(3)(B) to be a subsidy eligible individual (as so defined). .  
(b)Automatic enrollment process for certain subsidy eligible individualsSection 1860D–1(b)(1) is amended by adding at the end the following new subparagraph: 
 
(D)Special rule for subsidy eligible individualsThe process established under subparagraph (A) shall include, in the case of an applicable subsidy eligible individual (as defined in clause (ii) of paragraph (3)(F)) who fails to enroll in a prescription drug plan or an MA–PD plan during the special enrollment period described in clause (iii) of such paragraph applicable to such individual, a process for the facilitated enrollment of the individual in the prescription drug plan or MA–PD plan that is most appropriate for such individual (as determined by the Secretary). Nothing in the previous sentence shall prevent an individual described in such sentence from declining enrollment in a plan determined appropriate by the Secretary (or in the program under this part) or from changing such enrollment.. 
(c)Effective dateThe amendments made by this section shall apply to subsidy determinations made for months beginning with January 2008.  
8.Waiver of late enrollment penalty for subsidy eligible individuals 
(a)In generalSection 1860D–13(b) of the Social Security Act (42 U.S.C. 1395w–113(b)) is amended by adding at the end the following new paragraph:  
 
(8)Waiver of late enrollment penalty for subsidy eligible individualsIn the case of a subsidy eligible individual (as defined in paragraph (3)(A) of section 1860D–14(a)) who is determined to be entitled to a subsidy in accordance with paragraph (1) or (2) of such section, there shall not be an increase under paragraph (1) in the monthly premium of such individual for any month in which such individual is determined to be so entitled. . 
(b)Conforming amendmentSection 1860D–14(a)(1)(A) of such Act (42 U.S.C. 1395w–114(a)(1)(A)) is amended— 
(1)by striking equal to— and all that follows through (i) 100 percent and inserting equal to 100 percent;  
(2)by striking ; plus and inserting a period; and 
(3)by striking clause (ii).  
(c)Effective dateThe amendments made by this section shall apply to premiums and subsidies for months beginning with January 2008. Nothing in this section shall be construed as affecting the waiver of any late enrollment penalties for subsidy eligible individuals that may have been effected by administrative action for months before such month. 
 
